     Case 4:20-cv-00618-O Document 7 Filed 03/23/21                         Page 1 of 6 PageID 36



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION


ROBIN RAE LOYD,                                        §
                                                       §
                 Movant,                               §
                                                       §
V.                                                     §    NO. 4:20-CV-618-O
                                                       §    (NO. 4:19-CR-105-O)
UNITED STATES OF AMERICA,                              §
                                                       §
                 Respondent.                           §

                                         OPINION AND ORDER

        Came on for consideration the motion of Robin Rae Loyd under 28 U.S.C. § 2255 to vacate,

set aside, or correct sentence by a person in federal custody. The Court, having considered the

motion, the government’s response, the record, including the record in the underlying criminal

case, No. 4:19-CR-105-O, and applicable authorities, finds that the motion should be denied.

I. BACKGROUND

        The record in the underlying criminal case reflects the following:

        On April 9, 2019, movant was named in a one-count information charging her with

possession with intent to distribute a mixture and substance containing a detectable amount of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). CR Doc.1 12. Movant and

her attorney signed a factual resume, setting forth the penalties movant faced, the elements of the

offense, and the stipulated facts establishing that movant had committed the offense. CR Doc. 14.

They also signed a waiver of indictment. CR Doc. 18.




1
 The “CR Doc. __” reference is to the number of the item on the docket in the underlying criminal case, No. 4:19-
CR-105-O.
    Case 4:20-cv-00618-O Document 7 Filed 03/23/21                  Page 2 of 6 PageID 37



       On April 15, 2019, movant appeared before the Court with the intent to enter a plea of

guilty. Movant testified under oath that: She understood she should never depend or rely upon any

statement or promise by anyone including her attorney as to what penalty would be assessed

against her and that her plea must not be induced or prompted by any promises, pressure, threats,

force or coercion of any kind; any discussion with her attorney concerning the guidelines would

only be an estimate, not a promise, as to what the guidelines would be; the Court would not be

bound by the stipulated facts and could take into account other facts; she committed the essential

elements of the charge against her; she had had sufficient time to discuss the case and the charges

against her and the issue of punishment with her attorney and she was satisfied with her attorney’s

representation; she understood that she could receive a sentence of not more than 20 years’

imprisonment; no one had mentally, physically, or any other way attempted to force her to plead

guilty; no one had made any promises or assurances to her in any kind of effort to induce her to

enter a plea of guilty; and that the stipulated facts in the factual resume were true and correct. CR

Doc. 37 at 2–19. The Court found that the plea was knowing and voluntary. Id. at 20.

       The probation officer prepared the presentence report (“PSR”), which reflected that

movant’s base offense level was 36. CR Doc. 21, ¶ 14. She received a two-level and a one-level

decrease for acceptance of responsibility. Id. ¶¶ 21, 22. Based on a total offense level of 33 and a

criminal history category of III, the guideline imprisonment range was 168 to 210 months. Id. ¶ 82.

The PSR also included a discussion of factors that might warrant an upward departure, id. ¶¶ 96–

97, and factors that might warrant a sentence outside the advisory guideline system. Id. ¶ 98.

Movant filed a sentencing memorandum and request for variance, which included a lengthy

discussion of movant’s history and characteristics. CR Doc. 25.


                                                 2
     Case 4:20-cv-00618-O Document 7 Filed 03/23/21                             Page 3 of 6 PageID 38



         The Court sentenced movant to a term of imprisonment of 168 months. CR Doc. 31. The

Court noted that it had considered the facts and arguments contained in movant’s sentencing

memorandum, including her medical issues, her depression, her addiction, and her low criminal

history, as well as the facts set forth in the PSR. CR Doc. 38 at 8–9. Movant appealed. CR Doc.

33. Her counsel filed a motion to withdraw and a brief in accordance with Anders v. California,

386 U.S. 738 (1967). The motion was granted and the appeal dismissed. United States v. Loyd,

807 F. App’x 412 (5th Cir. 2020).

II. GROUNDS OF THE MOTION

         Movant asserts two grounds in support of her motion, both alleging ineffective assistance

of counsel. Doc.2 1 at PageID3 4–5. The purported third ground is simply a statement that movant

should be eligible for a hearing “on the issue of ghost dope due to unreliability of CI’s

information.” Doc. 1 at PageID 6.

III. APPLICABLE STANDARDS OF REVIEW

         A. 28 U.S.C. § 2255

         After conviction and exhaustion, or waiver, of any right to appeal, courts are entitled to

presume that a defendant stands fairly and finally convicted. United States v. Frady, 456 U.S. 152,

164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32 (5th Cir. 1991). A defendant can

challenge his conviction or sentence after it is presumed final on issues of constitutional or

jurisdictional magnitude only, and may not raise an issue for the first time on collateral review




2
  The “Doc. __” reference is to the number of the item on the docket in this civil action.
3
  The “PageID __” reference is to the page number assigned by the Court’s electronic filing system and is used because
the typewritten numbers on the form submitted by movant are not the actual page numbers of the document and
because additional pages have been attached.
                                                          3
    Case 4:20-cv-00618-O Document 7 Filed 03/23/21                 Page 4 of 6 PageID 39



without showing both "cause" for his procedural default and "actual prejudice" resulting from the

errors. Shaid, 937 F.2d at 232.

       Section 2255 does not offer recourse to all who suffer trial errors. It is reserved for

transgressions of constitutional rights and other narrow injuries that could not have been raised on

direct appeal and would, if condoned, result in a complete miscarriage of justice. United States v.

Capua, 656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other words, a writ of habeas corpus

will not be allowed to do service for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). Further, if issues Aare raised and

considered on direct appeal, a defendant is thereafter precluded from urging the same issues in a

later collateral attack.@ Moore v. United States, 598 F.2d 439, 441 (5th Cir. 1979) (citing Buckelew

v. United States, 575 F.2d 515, 517-18 (5th Cir. 1978)).

       B. Ineffective Assistance of Counsel

       To prevail on an ineffective assistance of counsel claim, movant must show that (1)

counsel's performance fell below an objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the proceedings

would have been different. Strickland v. Washington, 466 U.S. 668, 687 (1984); see also Missouri

v. Frye, 566 U.S. 133, 147 (2012). "[A] court need not determine whether counsel's performance

was deficient before examining the prejudice suffered by the defendant as a result of the alleged

deficiencies." Strickland, 466 U.S. at 697; see also United States v. Stewart, 207 F.3d 750, 751

(5th Cir. 2000). "The likelihood of a different result must be substantial, not just conceivable,"

Harrington v. Richter, 562 U.S. 86, 112 (2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process that the trial cannot be relied on as


                                                 4
        Case 4:20-cv-00618-O Document 7 Filed 03/23/21                          Page 5 of 6 PageID 40



having produced a just result." Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (quoting Strickland,

466 U.S. at 686). Judicial scrutiny of this type of claim must be highly deferential and the defendant

must overcome a strong presumption that his counsel=s conduct falls within the wide range of

reasonable professional assistance. Strickland, 466 U.S. at 689. Simply making conclusory

allegations of deficient performance and prejudice is not sufficient to meet the Strickland test.

Miller v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000).

IV. ANALYSIS

           In her first ground, movant alleges that her counsel was ineffective in failing to object to

the methamphetamine weight of 20.2 kilograms. Doc. 1 at PageID 4. She contends that she could

only be charged with 263 grams and that anything over that amount is “ghost dope” under United

States v. Helding, 948 F.3d 864 (7th Cir. 2020), “due to unreliable CI’s information.” Doc. 1 at

PageID 4, PageID 16–17. The record in this case reflects that the quantity of methamphetamine

attributed to movant was not based on any information provided by confidential informants, but

rather on movant’s own statements and methamphetamine found in her car. CR Doc. 21, ¶¶ 6–8.

This ground is wholly unsupported and without merit.

           In her second ground, movant says that denial of her motion for downward variance proves

that she received ineffective assistance. Doc. 1 at PageID 5. In support, she alleges that counsel

failed to file any kind of sentencing memorandum4 or make the Court aware of any factors, such

as family, health, and abuse, that would give her any kind of time off. Id. at PageID 14–15. Again,

the record belies this claim. The PSR contains an extensive discussion of movant’s background,

including personal and family data, physical condition, mental health, and substance abuse.5 CR


4
    Of course, the memorandum and request for variance were contained in the same document. CR Doc. 25.
5
    Movant alleges that an issue that should have been raised was past domestic abuse ongoing for more than ten years.
                                                           5
     Case 4:20-cv-00618-O Document 7 Filed 03/23/21                           Page 6 of 6 PageID 41



Doc. 21, ¶¶ 53–70. Counsel filed a lengthy sentencing memorandum discussing these matters and

urging a low sentence. CR Doc. 25. He made a thorough presentation at sentencing. CR Doc. 38

at 3–6. In addition, he read a letter movant had written, in which she certainly could have expressed

all the things she thought the Court should take into consideration had she chosen to do so. Id. at

6–7. As noted, supra, the Court explained the factors taken into consideration in arriving at a

sentence, which included movant’s personal history. Id. at 8–9. She has not shown that she

received ineffective assistance of counsel in any respect. That counsel did not prevail does not

mean that movant received ineffective assistance. Dorsey v. Stephens, 720 F.3d 309 (5th Cir.

2013).

V. CONCLUSION

         For the reasons discussed herein, the relief sought in movant’s motion is DENIED.

         Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed herein, a certificate of

appealability is DENIED.

         SO ORDERED on this 23rd day of March, 2021.



                                                                 _____________________________________
                                                                 Reed O’Connor
                                                                 UNITED STATES DISTRICT JUDGE




Doc. 1 at PageID 15. That information should have been disclosed by movant to be included in the PSR. In any event,
the allegation is unsupported and there is no reason to believe that movant’s sentence would have been any different
had the alleged abuse been brought to light.
                                                         6
